DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Applicant has elected, without traverse, Species A drawn to Fig. 1 (see Applicant Arguments/Remarks Made in an Amendment filed 5/14/2021; see also pars. 2-3 of the Non-Final Office Action of 5/24/2021). Therefore, the sorption refrigerating circuit having an open circuit (that is serially coupled with the evaporator), wherein liquid from the refrigerating circuit is subcooled by low-grade heat of ambient utilities must be shown in the elected species or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has elected, without traverse, Species A drawn to Fig. 1 (see Applicant Arguments/Remarks Made in an Amendment filed 5/14/2021; see also pars. 2-3 of the Non-Final Office Action of 5/24/2021). Claim 1 is currently amended to comprise a sorption refrigerating circuit which has an open circuit (that is serially coupled with the evaporator); and the liquid from the refrigerating circuit... is subcooled by low-grade heat of ambient utilities. However, Species A, drawn to Fig. 1, does not describe such an arrangement.
Accordingly, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, Claims 2-4, 11 are similarly rejected in view of their dependence from claim 1.
Claims 1-5, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites that the sorption refrigerating circuit (a closed circuit) has an open circuit that is serially coupled with the evaporator. It is unclear how a closed circuit such as a sorption refrigerating circuit can also have an open circuit, let alone how such open circuit can be serially connected with an evaporator of a sorption refrigerating apparatus having an evaporator. 
Further, claim 1 recites wherein [liquid from the refrigerating circuit] is subcooled by low-grade heat of ambient utilities (e.g. a vapor or hot low-grade water, see par. 69 of present published application) but it is unclear how a refrigerant can be subcooled by a heating source. In general, subcooling (e.g. condenser subcooling) takes place when heat is transferred from a refrigerant to a cooling medium (e.g. as within a condenser) and not to a refrigerant from a heating medium. Accordingly, it is unclear how [liquid from the refrigerating circuit] can be subcooled by low-grade heat of ambient utilities.
Further, claim 1 recites that liquid from the refrigerating circuit flows through the evaporator, is sub-cooled by low-grade heat of ambient utilities, and reenters the refrigerating circuit; claim 1 implies that the sub-cooling by the heat of ambient utilities occurs inside the evaporator (of the sorption refrigerating apparatus). However, it is unclear how the liquid from the refrigerating circuit is to be sub-cooled by low-grade heat of ambient utilities within the evaporator, as claim 1 does not recite where, or how the low-grade heat of ambient utilities structurally relates to the evaporator (of the sorption refrigerating apparatus). For example, it is unclear if the ambient utility (e.g. a vapor or hot low-grade 
Accordingly, claim 1 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 2-4, 11 are similarly rejected in view of their dependence from claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sorption refrigerating circuit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The term "low-grade heat" in claim 1 is a relative term which renders the claim indefinite.  The term "low-grade heat" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-5, 11 are similarly rejected in view of their dependence from claim 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Steve S TANENBAUM/Examiner, Art Unit 3763